        Case 19-10573-KG        Doc 33      Filed 05/07/19   Page 1 of 2



             IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE DISTRICT OF DELAWARE
 _____________________________________
                                     :
  In re:                             :   Chapter 7
                                     :
 CommuniClique, Inc.,                :   Case No. 19-10573 (KG)
                                     :
            Alleged Debtor.          :
 ____________________________________:


     NOTICE OF AGENDA OF MATTERS SCHEDULED FOR HEARING ON
                   MAY 9, 2019 AT 10:00 A.M. (ET)

MATTERS GOING FORWARD

1.     Motion for (I) Entry of an Order Striking Alleged Debtors' Answers to
       Involuntary Petitions, and (II) Entry of the Orders for (I) Entry of an Order
       Striking Alleged Debtors Answers to Involuntary Petitions, and (II) Entry of the
       Orders for Relief [Docket No. 24; 5/2/19]

Objection Deadline:   At the hearing.

Objections/Responses Received: None

Related Documents:

       A.     Answer to Involuntary Petition filed by CommuniClique, Inc.
              [Docket No. 22; 4/29/19]

       B.     Motion to Shorten Notice [Docket No. 25; 5/2/19]

       C.     Order Granting Motion to Shorten Notice [Docket No. 26;
              5/2/19]

       D.     Notice of Hearing [Docket No. 27; 5/3/19]

       E.     Amended Answer to Involuntary Petition filed by
              CommuniClique, Inc. [Docket No. 28; 5/5/19]

Status: The hearing on this matter will go forward.

2.     Court’s Sua Sponte Motion to Transfer Cases [Docket No. 26; 5/2/19]

 Objection Deadline: May 6, 2019 at 4 p.m. (ET)

Objections/Responses Received:
                                        1
                Case 19-10573-KG Doc 33 Filed 05/07/19 Page 2 of 2
                A.   Response to Court's Sua Sponte Motion to Transfer Cases filed
                     by Petitioning Creditors[Docket No. 31; 5/6/19]

                B.    Response to Court’s Sua Sponte Motion to Transfer Venue filed
                      by CommuniClique, Inc. [Docket No. 32; 5/6/19]

      Related Documents:

                C.    Order Granting Motion to Extend Deadline to File Answers and
                      Scheduling Hearing on Sua Sponte Motion to Transfer [Docket
                      No. 20; 4/25/19]

                D.    Amended Notice of Hearing [Docket No. 30; 5/6/19]

      Status:         This matter will be going forward.

Dated: May 7, 2019                                  VENABLE LLP
       Wilmington, Delaware

                                                    /s/ Daniel A. O’Brien___________
                                                    Daniel A. O’Brien (No. 4897)
                                                    1201 N. Market Street, Suite 1400
                                                    Wilmington, Delaware 19801
                                                    Telephone: 302-298-3535
                                                    Facsimile: 302-298-3550
                                                    daobrien@venable.com

                                                           -and-

                                                     Andrew J. Currie, Esq.
                                                     Benjamin E. Horowitz, Esq.
                                                     600 Massachusetts Avenue, NW
                                                     Washington D.C. 20001
                                                     Telephone: 202-344-4586
                                                     Facsimile: 202-344-8300
                                                     ajcurrie@venable.com
                                                     behorowitz@venable.com

                                                     Counsel to the Petitioning Creditors




                                              2
